Citation Nr: 0532256	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  05-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for the veteran's 
service connected bilateral hearing loss.

2.  Entitlement to an increased evaluation for the veteran's 
service connected bilateral tinnitus, currently assigned a 10 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision, in part, granted an 
increased, 10 percent, rating for tinnitus.  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In an April 2005 Memorandum, the Secretary of Veterans 
Affairs directed the Board to stay action on and refrain from 
remanding tinnitus claims affected by the decision of the 
United States Court of Appeals for Veterans Claims in Smith 
v. Nicholson, 19 Vet. App. 63 (2005).  This generally 
involves claims filed prior to June 13, 2003.  Since the 
veteran's claim in this case was filed in October 2004, it is 
not affected by this stay.

The veteran requested a Board hearing at the RO in July 2005.  
The veteran, replying to a September 2005 RO letter, withdrew 
his request for such hearing.  His hearing request, 
therefore, is withdrawn.  38 C.F.R. § 20.704(e) (2005).  

The Board notes that on November 17, 2005, this case was 
advanced on the docket by order of Nancy R. Robin, Deputy 
Vice Chairman, pursuant to 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  On VA audiometric examination in November 2004, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 64 dB 
and right ear speech recognition ability was 98 percent 
(Level II).

3.  On VA audiometric examination in November 2004, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 71 dB 
and left ear speech recognition ability was 96 percent (Level 
II).

4.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 4.85, 4.86, Diagnostic Code 6100 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished as the RO sent the veteran a VCAA 
notice in November 2004, which, again, was before the initial 
denial in January 2005.  

The VCAA letter explained the type of evidence that needed to 
be submitted for him to prevail on this claim, what evidence 
he should submit, and what evidence the RO would obtain for 
him.  He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the appellant submitted, these pertinent 
VA and private medical records.  He was afforded a VA 
audiological examination.  

Consequently, he already has received the requisite VCAA 
notice, so any defect with respect to the notice was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Bilateral Hearing Loss 

The veteran has been in receipt of service connection for 
bilateral hearing loss, rated 0 percent disabling, effective 
in January 1953.  

In October 2004, the veteran requested an increased rating 
for his bilateral hearing loss and tinnitus.  

On VA audiological evaluation in November 2004, pure tone 
thresholds, in decibels (dB), were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
65
105
64
LEFT
50
55
80
100
71

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was mild sloping to profound sensorineural 
hearing loss 250 Hertz (Hz) to 8000 Hz with excellent speech 
discrimination abilities in both ears.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  And reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

When, as here, the veteran is appealing for higher ratings 
for disabilities that were service connected several years 
ago, his current level of functional impairment is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment.  One is where the pure tone thresholds in each of 
the four frequencies of 1000, 2000, 3000 and 4000 Hz are 55 
dB or greater.  The second was where pure tone thresholds are 
30 dB or less at frequencies of 1000 Hz and below, and are 70 
dB or more at 2000 Hz.  38 C.F.R. § 4.86.

The findings from the VA audiological evaluation conducted 
during the current appeal period does not provide for a 
compensable rating for the bilateral hearing loss.  

When the pure tone threshold average and the speech 
recognition score for the right ear are applied to Table VI, 
the numeric designation of hearing impairment is Level II.  
And when the pure tone threshold average and speech 
recognition score for the left ear are applied to Table VI, 
the numeric designation of impairment is Level II.  So when 
these numeric designations for the right and left ears are 
then applied to Table VII, the percentage of evaluation for 
hearing impairment is noncompensably disabling.  The 
requirements for an alternative rating pursuant to C.F.R. § 
4.86 are not met in this case, so that regulation simply does 
not apply.  Therefore, the Board finds that the veteran's 
hearing disability continues to be noncompensable.

Further, the April 2005 private audiological report 
apparently provides that puretone threshold levels at 
frequencies 1000, 2000, 3000, and 4000 Hz were between 45 dB 
and 90 dB for the right ear; and 50 dB and 100 dB in the left 
ear.  See "Frequency in Hertz" diagram in the report.  
However, no numerical threshold percentages are specifically 
provided for frequencies at 1000, 2000, 3000, and 4000 Hz, 
and neither are the puretone threshold averages for either 
ear.  For the purposes of Table VI, the Board requires both 
speech discrimination percentages and puretone threshold 
averages to determine the appropriate Roman numeral "Level" 
of hearing impairment.  While the range of decibel loss for 
puretone threshold levels appears to be generally consistent 
with that in the VA examination report, the Board is not 
qualified to interpret the "Frequency in Hertz" diagram in 
the private facility's April 2005 audiological report.  Nor 
can it speculate as to the appropriate average percentages 
for both ears to be assigned to apply the April 2005 
audiological findings to Table VI.

The veteran and his spouse have alleged that his bilateral 
hearing loss has worsened over the years and is more severe 
than is currently evaluated by VA audiological examination.  
They noted that he has been prescribed hearing aids but they 
do not improve his hearing.  

The Board sympathizes with the veteran's situation.  However, 
the Board is bound by VA law and regulation to rate his 
hearing loss disability based on the specific requirements of 
the hearing loss tables discussed above.  And the application 
of these tables to the results of the hearing evaluations 
mentioned is a very "mechanical" (i.e., nondiscretionary) 
process.  See Lendenmann, 3 Vet. App. 345.  Because the 
veteran and his spouse are laypeople, they have no competence 
to give a medical opinion on the severity of his hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 0 
percent for the bilateral hearing loss, so the benefit-of- 
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).

III.  Tinnitus

The January 2005 RO decision granted an increased, 10 
percent, rating for tinnitus.  The veteran stated that it was 
recently brought to his attention that the U.S. Court of 
Appeals for Veterans Claims has ruled that veterans are 
entitled to a 10 percent rating for each ear and therefore, 
he is entitled to an increased, 20 percent, rating for his 
tinnitus.   

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent evaluation for recurrent 
tinnitus.  Note (1) provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other Diagnostic Code except where 
tinnitus supports an evaluation under one of those Diagnostic 
Codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999).

Historically, the Board notes that prior to June 10, 1999, a 
10 percent evaluation was assigned when tinnitus was 
"persistent as a symptom of head injury, concussion, or 
acoustic trauma."  38 C.F.R. § 4.87, Diagnostic Code 6260.  
Effective June 10, 1999, the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended regarding 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. § 
4.85-4.87).  As noted, the current regulation, as revised in 
June 1999, provides for an evaluation of recurrent tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6200 and a 10 percent 
evaluation is assigned under the current criteria when 
tinnitus is recurrent.

The Board notes further that Diagnostic Code 6260 was revised 
again, effective June 13, 2003, to clarify that separate 
ratings for each ear are not warranted for tinnitus.  In 
particular, the following two notes were added to Diagnostic 
Code 6260.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definite cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25822 (May 15, 2003).

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus.  As noted, the Schedule for Rating 
Disabilities provides a maximum schedular evaluation of 10 
percent for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  The Board also observes that the current rating 
criteria under Diagnostic Code 6260 provide that adjudicators 
should assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, 
Note (2).

The Board has also considered the provisions of 38 C.F.R. § 
4.25(b) which provide, in pertinent part, that "except as 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  (Emphasis 
added).  To the extent that the veteran contends that he 
suffers from a bilateral "disability" arising from a single 
disease entity, for which he is entitled to separate 
compensable evaluations, the Board notes that for claims 
filed after June 13, 2003, the current rating schedule does 
specifically provide for a single evaluation of tinnitus 
whether perceived in one ear, both ears, or in the head.

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear.  Accordingly, since the law, and not 
the evidence is dispositive in this case, the Board finds 
that entitlement to an evaluation in excess of 10 percent for 
tinnitus, including separate compensable evaluations for each 
ear, is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The claim for a compensable rating for the bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


